Citation Nr: 0811602	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
anxiety disorder to include post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 o 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to an increased rating for an anxiety disorder, 
to include post traumatic stress disorder (PTSD), rated 30 
percent disabling and entitlement to total disability rating 
based upon individual unemployability (TDIU).  

In a July 2007 decision, the Board granted a motion to 
advance the veteran's appeal on the docket.  In a separate 
decision dated in July 2007, the Board remanded the issues on 
appeal for further development.  The requested development 
has been completed.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder is of 
moderate severity and is primarily manifested by depressed 
mood, chronic sleep impairment, and anxiety with panic 
attacks less frequently than once a week.  The service-
connected psychiatric disorder has not manifested with 
symptoms of flattened affect, circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more frequently than 
once a week; difficulty in understanding complex commands; or 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks).

2.  The veteran is not unemployable as a result of his 
service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for an anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.130, Diagnostic Code 9413 (2007). 

2.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002 & Supp.2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including the degree of disability and the effective 
date of an award, so VA must specifically provide this notice 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

VA substantially complied with notification responsibilities 
in regards to the veteran's claims, in correspondence sent to 
the veteran in March 2006 and October 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim, identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
In particular, the March 2006 letter provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the VA and private 
medical treatment records, and reports from VA examinations.  
Pursuant to instructions in the July 2007 remand, the RO 
afforded the veteran a thorough VA psychiatric examination in 
November 2007.  The veteran has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of any.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In this case, the Board is aware that the March 2006 and 
October 2007 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  Id. Nonetheless, 
the Board concludes that the veteran was not prejudiced in 
this instance, as the letters suggested types of evidence, 
including both medical and lay evidence that could support 
the veteran's claim for increase.  Moreover, in a July 2005 
written statement the veteran provided specific information 
concerning his disabling manifestations.  Also, in the 
February 2008 Appellant's Brief, the veteran's representative 
indicated knowledge of the specific rating criteria to be 
applied to the disability at issue.  The actions and 
statements of the veteran and his representative demonstrate 
actual knowledge of what was necessary to substantiate the 
claim.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra;   
Vasquez, supra.


Factual Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.


Anxiety disorder

The veteran contends his service-connected anxiety disorder 
has worsened in severity and thus, he is entitled to an 
increased rating.  

The veteran's anxiety disorder is currently rated as 30 
percent disabling under Diagnostic Code 9413, 38 C.F.R. § 
4.130 (2007).  The following evaluations are assignable under 
this code:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)

38 C.F.R. § 4.118, Diagnostic Code 9413 (2007)

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id. 

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Thus, a GAF score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

The use of terminology such as "mild," "moderate," or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007). 

In connection with the instant claim, the veteran underwent a 
VA examination in April 2005.  The examiner thoroughly 
reviewed the claims file and VA medical records prior to the 
examination.  It was noted that the veteran was on several 
psychotropic medications.  Upon questioning, the veteran 
stated that he had provided his own transportation to the 
examination.  He reported having difficulty sleeping and 
intrusive thoughts of his Navy experiences.  He indicated 
that he tried to stay occupied so as to avoid such thoughts, 
noting that he gardened in the spring and tried to walk 
almost every day.  The veteran also reported that at times he 
gets very depressed, and this can last for many days at a 
time.  He also endorsed feelings of hopelessness and some 
suicidal ideation, although he denied a specific plan for 
committing suicide.  Panic attacks occurred about once a 
week.  The veteran stated that his social activities included 
bowling with friends at times, playing cards every Wednesday 
night at a community club, and attending church weekly.  In 
addition, the veteran visited one of his children or 
grandchildren every day.  The veteran described himself as 
having a lot of friends, and in addition to his weekly club 
visit, he went out for coffee or to a restaurant with friends 
once a month.

Upon observation, the veteran was casually dressed, 
appropriately groomed and appeared his chronological age.  
His eye contact was appropriate and cooperative.  The rate, 
volume and articulation of his speech was normal.  His 
thought process was logical and his thought content was 
appropriate to the examination.  The veteran was fully 
oriented as to the day, date, time, and his age.  There was 
no indication of any delusional processes and or current 
hallucinations.  The veteran denied any current intent or 
plan of suicide and denied homicidal ideation.  The veteran 
reported some difficulty with immediate memory, noting that 
he has to write down appointments and make a to-do list on a 
daily basis.  There was no indication of any gross impairment 
of cognitive functioning.  

The Axis I diagnoses read as follows:  anxiety disorder, not 
otherwise specified (NOS) with features of PTSD, panic 
disorder, and major depressive disorder.  The GAF score was 
55-60.  The examiner concluded that the veteran presented 
with significant symptoms of an anxiety disorder, including 
panic attacks at least once a week.  While these symptoms had 
an impact on the veteran's life, the examiner noted further 
that the veteran had some meaningful relationships.  In 
particular, two of his children and several grandchildren 
live nearby.  They visit him almost every day and help with 
cooking and housework.  The veteran also has a group of 
friends with whom he sometimes socializes, and every 
Wednesday he goes to the community club to play cards.  Thus, 
while his social activities have declined, he still 
maintained some weekly social functioning.  The examiner 
concluded that the veteran's depressed mood, recurrent panic 
attacks, and need for ongoing psychotropic medication 
suggested a "moderate impairment overall".  See April 2005 
VA examination report. 

Private treatment records from the Vet Center dated between 
September 2004 and December 2004, show the veteran reported 
symptoms of panic attacks, nightmares, and increased 
irritability.  VA outpatient treatment records, dated between 
January 2004 and September 2007, also reflect ongoing 
treatment for the service-connected anxiety disorder.  These 
records show that during this time the veteran generally 
presented to clinical evaluations casually attired and with 
good hygiene.  His speech was always fluent and coherent and 
no tremors were noted.  The veteran's thought form was 
consistently reported as goal-directed and he was always 
oriented.  The records also show that the veteran denied 
active suicidal and homicidal ideations and plans, audio and 
visual hallucinations, and psychosis.  In addition, for the 
most part, the veteran's mood was noted to be at a 
"baseline" level.  His affect was slightly restricted, his 
insight was fair, and his judgment intact.  The GAF scores 
ranged between 60 and 75.

Beginning in January 2006, the veteran began to report that 
he felt tired and lacked energy.  He reportedly had disturbed 
sleep and some active suicidal ideation on occasion.  Upon 
objective evaluation at this time, the veteran was casually 
attired with only fair hygiene.  His speech remained fluent 
and coherent.  His thought form was still goal-directed 
without any active suicidal or homicidal plans, audio or 
visual hallucinations, or psychosis.  The veteran's mood was 
noted to be mildly dysphoric, but his affect was pleasant and 
bright, and he had good insight.  A GAF score of 50 was 
reported.

The veteran underwent another VA examination in October 2007.  
His claims file and medical chart was reviewed prior to the 
examination.  The veteran stated that he had four children, 
four grandchildren and six great-grandchildren, all of whom 
he maintained contact with.  He arrived alone and indicated 
that he had driven himself to the examination.  The examiner 
noted that the veteran was causually and appropriately 
dressed and that his hygiene was good.  Since the last VA 
examination, the veteran reported that there had been no 
changes in his family, family relationships, or living 
situation.  He also stated that he did not feel like doing 
anything and felt depressed all the time.  The veteran 
further denied being involved in any current dating, sexual 
or romantic relationship.

The examiner's review of the treatment records revealed the 
veteran had been seeing a VA physican for the last four 
years.  The frequency of visits was every three months for 
psychotherapy and medication management.  The veteran 
reported he was very satisfied with his treatment and it was 
helpful.  He felt his medications helped sometimes, but not 
always.  The veteran reported that he had three emergency 
room visits for anxiety attacks; however the examiner 
believed these were attributable to panic attacks.  The 
veteran denied current employment.  He stated he had owned a 
construction company, but retired in 1986 because he could 
not do it anymore.  He stated he felt "lousy, not sick, but 
just depressed, and gave it up."  When asked about his past 
technical job performance, the veteran responded that he was 
not too bad.  As for interpersonal functioning, he replied 
that he always argued with everybody.  The veteran further 
indicated that he had not sought work recently because he was 
became exhausted too quickly.

Regarding hygiene, the veteran stated that he took a shower 
or bath once or twice a week, and had to push himself to 
maintain his hygiene.  He indicated that he was able to get 
to places beyond walking distance and take his medications 
independently.  He did sometimes forget and mixed them up.  
He also is able to prepare some meals.  Regarding social 
functioning, the veteran denied having any particular hobbies 
or interests.  He denied attending meetings for the social 
groups of which he is a member.  The veteran stated that his 
typical day is spent lying down and not doing anything.  When 
asked how his symptoms and emotional difficulties affected 
his relationship with others, he replied that he tries to 
keep away from people so he won't have problems.  He stated 
that he had a lot of friends although he never sees them.  He 
also attends church regularly.

Upon observation, the veteran was casually and appropriately 
dressed, and clean-shaven.  His hygiene was good.  His gross 
and fine motor skills were within normal limits, but 
psychomotor activity was slowed.  The rate, volume, and 
articulation of his speech were notable for slowness, latency 
of responding, and brief responses in general.  His affect 
was anxious and depressed, and his mood was the same.  The 
affect was not labile.  It was content appropriate and mood 
congruent.  The veteran maintained eye contact and was open 
and cooperative throughout the evaluation.   

Upon mental status examination, the veteran was oriented 
times three.  He was unable to spell "world" backwards.  He 
performed 6/6 serial sevens correctly.  Abstract reasoning 
was concrete.  His level of consciousness was generally alert 
and he was mostly well-oriented.  Thought form was lucid and 
coherent; and he was not tangential or circumstantial.  
Thought content was appropriate to the interview context, and 
was not obsessional or delusional.  There was no evidence of 
obsessions, compulsions, ideas of reference, hallucinations, 
hypomania, mania, specific fears, or agoraphobic avoidance.  
There was evidence of post-traumatic stress symptoms of 
depression, anhedonia, and panic attacks.  Insight and 
judgment were adequate.  The risk assessment revealed current 
suicidal ideation with strong urges, but no intent or plan to 
hurt himself.  There was no evidence of impaired impulse 
control, but there was evidence of social isolation, and the 
veteran stated he had weapons at home.   

The examiner indicated that it was previously determined that 
the veteran did not meet "criterion A" for PTSD; however he 
reviewed the veteran's current PTSD symptomatology.  Such 
symptomatology included recurrent memories, thoughts and 
dreams about his traumatic military events, and distress when 
he hears and sees things that remind him of those events.  
These intrusive recollections occurred about 1-3 times per 
month.  The veteran also endorsed symptoms of persistent 
avoidance and/or numbing and hyperarousal, such as 
exaggerated startle response.  The assessment also indicated 
that the veteran endorsed feeling depressed, sad, and empty, 
and that he felt a loss of interest and pleasure in almost 
all usual activities.  He also noted insomnia, significantly 
decreased appetite, psychomotor retardation, loss of energy 
and fatigue, and feelings of guilt, and thoughts about 
hurting himself.  He denied any homicidal thoughts.  He 
estimated having had three panic attacks in the past month 
and on average three or more per month over the past 6 
months.  The examiner commented that he did endorse some 
paranoid ideation but it was not at the level of delusion.  
Rather, it was more likely than not attributable to his 
anxiety symptoms, specifically related to his traumatic 
military events. 

The examiner provided an Axis I diagnosis was anxiety 
disorder not otherwise specified (NOS), with features of 
PTSD; panic disorder without agoraphobia; and major 
depressive disorder, recurrent, moderate.  The GAF score was 
52.  The examiner noted that in review of the claims file, 
medical records and contents of his examination, the specific 
service-connected psychiatric disability of anxiety disorder, 
NOS, with features of PTSD, was moderately severe in 
intensity and severity.  He noted further that the intrusive 
recollections, sleep disturbance, depression and adhedonia 
are most likely attributable to his major depressive 
disorder.  Although the veteran did not meet the full 
criteria for PTSD, he experienced considerable subjective 
stress from his post traumatic stress symptoms.  The examiner 
opined that it was as least as likely as not that the major 
depressive disorder was related to his post-traumatic stress 
symptoms in terms of sleep disturbance and social isolation.  
He noted that the veteran's post-traumatic symptoms did exert 
a moderately severe degree of functional impairment in his 
occupational and social functioning as reflected in the GAF 
score of 52.  

Given the above, the Board finds that the disability due to 
the veteran's anxiety disorder NOS, with features of PTSD, is 
accurately rated at 30 percent as it more nearly approximates 
the criteria for the current 30 percent rating.  The 
condition causes depressed mood, anxiety, panic attacks 
weekly or less often, and sleep impairment.  His service-
connected psychiatric disability has resulted in occupational 
and social impairment but not to the degree that rises to the 
level warranting the next higher rating.  In short, the 
veteran's service-connected psychiatric disability does not 
meet the criteria for a higher, 50 percent, rating.  In this 
regard, the veteran's disability has not manifested with 
symptoms including:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; or impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks).  Absent a showing of some of these 
symptoms, a higher rating of 50 percent is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 9413 (2007).

Although the veteran may have symptoms of irritability, 
anxiety, and mild short-term memory difficulty, chronic sleep 
impairment, depression, and panic attacks- these symptoms are 
adequately addressed by the 30 percent rating, which 
specifically includes consideration of depression, anxiety 
and panic attacks weekly or less often.  Moreover, the 
veteran's judgment has been intact throughout the course of 
the appeal.  The evidence also shows that the veteran has 
maintained a good relationship with his children and other 
family members, and he attends church regularly.  

On review of the evidence, it does not appear that the 
severity of the veteran's service-connected psychiatric 
disorder has changed much since the effective date of service 
connection.  The most recent examination in 2007 showed that 
the veteran only averaged about three panic attacks per 
month, over the past 6 months.  A similar finding of panic 
attacks about once a week was noted on VA examination in 
2005.  The Board finds the 2005 and 2007 examination findings 
and medical conclusions regarding the severity of the 
veteran's service-connected psychiatric disorder to be 
probative evidence of the veteran's ongoing and current level 
of impairment manifested by his service-connected anxiety 
disorder.  The examiners provided clinical data and detailed 
rationales to support their opinions.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  The consistency of their findings are 
further supported by the GAF scores assigned over the course 
of the appeal (ranging from 52 to 60 on VA examinations, with 
private findings as high as 75).  Such scores primarily 
reflect a level of moderate or even mild impairment.  

In summary, from the effective date of service connection, 
the severity of the disability due to the veteran's service-
connected psychiatric disorder does not more nearly 
approximate the criteria for an increased, 50 percent, rating 
or higher.  The preponderance of the evidence is against an 
initial evaluation in excess of 30 percent. 



TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

The veteran has compensable service-connected disabilities as 
follows: generalized anxiety disorder (rated as 30 percent 
disabling) and bilateral hearing loss (rated as 20 percent 
disabling).  His combined disability evaluation is 40 
percent, and accordingly, this does not meet the threshold 
criteria for a TDIU.  Having failed to meet the objective 
criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to 
consider the veteran's claim under § 4.16(b) subjective 
criteria.  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor that takes the claimant's case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty finding employment is not enough, since a 
high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the claimant is capable of performing the 
physical and mental acts required for employment, not whether 
the claimant can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Consideration may be given to the 
veteran's education, training, and special work experience, 
but not to his age or to impairment cause by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; 
see also Van Hoose, id at 363.

The veteran asserts that he cannot work due to his service-
connected anxiety disorder NOS, with features of PTSD.  On 
the veteran's VA Form 21-8940, Application for Compensation 
Based on Unemployability, he indicated that he had last 
worked 1986 as an owner of a construction company.  He has 
not tried to obtain employment since.  

In a July 2005 written statement submitted in support of his 
claim, the veteran stated that he was unable to work with 
people without becoming agitated and nervous.  In a statement 
dated in January 2006, the veteran indicated that he retired 
from his business that he started in the 1960's, because 
after his sons decided to leave the company he was left with 
no other choice.  He further stated that retirement was the 
only choice because he knew his PTSD disorder would make it 
impossible to seek employment elsewhere.  

At the VA examination held in October 2007, the veteran 
explained that he had not sought work recently because he 
became exhausted to quickly.  Prior to his construction 
business, the veteran worked as a shipyard worker and a 
construction laborer.  In addressing whether or not the 
veteran's service-connected disabilities rendered him 
unemployable, the examiner explained that it was difficult to 
parcel out the specific contribution of the [service-
connected] anxiety disorder and its affect on the veteran's 
ability to obtain and maintain gainful employment.  The 
examiner concluded that, when viewed in isolation, the 
veteran's service-connected disabilities of an anxiety 
disorder and bilateral hearing loss "do not render [him] 
unemployable, but they clearly have a negative impact on his 
ability to obtain and maintain gainful employment".  The 
examiner stated further that the veteran was very clear that 
the reason he could no longer work is because he feels 
exhausted and tired, and is physically unable to do the work.  
At the examination, the veteran did not attribute his 
inability to work to his post-traumatic stress symptoms nor 
were his PTSD symptoms found to be directly attributable to 
any inability to obtain or maintain gainful employment upon 
objective evaluation.  
 
Thus, there is no medical evidence to support the assertion 
that the veteran is unemployable due solely to his service-
connected disabilities.  There is no indication the veteran 
was hospitalized for any of the service connected disorders.  
(Records show that he was hospitalized for angina.)  The 
veteran is adequately compensated for his service-connected 
disabilities by the current combined evaluation of 40 
percent.  See Van Hoose, supra.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
his claim of entitlement to a TDIU.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
reaching the decision in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990); see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, this claim must be denied.


ORDER

An increased disability rating for anxiety disorder, 
currently rated as 30 percent disabling, is denied.

A total disability rating based upon individual 
unemployability is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


